Pursuant to Ind. Appellate Rule 65(D),

                                                               FILED
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                          Sep 20 2012, 9:23 am
establishing the defense of res judicata,
collateral estoppel, or the law of the
                                                                    CLERK
case.                                                             of the supreme court,
                                                                  court of appeals and
                                                                         tax court




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

NICOLE A. ZELIN                                 GREGORY F. ZOELLER
Greenfield, Indiana                             Attorney General of Indiana

                                                KATHERINE MODESITT COOPER
                                                Deputy Attorney General
                                                Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

ABIGAIL BEGEMAN,                                )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )        No. 30A01-1204-CR-163
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE HANCOCK SUPERIOR COURT
                          The Honorable Dan E. Marshall, Judge
                           Cause No. 30D02-1203-CM-000394


                                    September 20, 2012

               MEMORANDUM DECISION - NOT FOR PUBLICATION

BARTEAU, Senior Judge
                             STATEMENT OF THE CASE

       Abigail Begeman appeals the sentence she received for her convictions of battery,

a Class A misdemeanor, Ind. Code § 35-42-2-1 (2009); resisting law enforcement, a

Class A misdemeanor, Ind. Code § 35-44-3-3 (2011); disorderly conduct, a Class B

misdemeanor, Ind. Code § 35-45-1-3 (2006); and public intoxication, a Class B

misdemeanor, Ind. Code § 7.1-5-1-3 (2001). We affirm.

                                         ISSUE

       Begeman presents one issue for our review, which we restate as: whether her

sentence is inappropriate in light of the nature of the offenses and the character of the

offender.

                       FACTS AND PROCEDURAL HISTORY

       At approximately 6 a.m. on March 22, 2012, Begeman and some friends were

swimming in a creek and boisterously celebrating Begeman’s release from jail just a few

hours earlier. When officers appeared on the scene, Begeman appeared to be intoxicated

and admitted to drinking. The officers asked Begeman to calm down but she continued

yelling and then punched one of her friends in the face. When the officers attempted to

handcuff Begeman, she pulled her hands away and curled into the fetal position with her

hands beneath her. When the officers brought in a canine unit, Begeman complied with

their requests.

       Based upon this incident, Begeman was charged with battery, resisting law

enforcement, disorderly conduct, and public intoxication. At her initial hearing the day

                                           2
after the incident, Begeman pleaded guilty to all charges and was sentenced to an

aggregate executed sentence of one year. It is from this sentence that she now appeals.

                             DISCUSSION AND DECISION

       Begeman contends that her sentence is inappropriate. We may revise a sentence

authorized by statute if, after due consideration of the trial court’s decision, we determine

that the sentence is inappropriate in light of the nature of the offense and the character of

the offender.   Ind. Appellate Rule 7(B).        However, “we must and should exercise

deference to a trial court’s sentencing decision, both because Rule 7(B) requires us to

give ‘due consideration’ to that decision and because we understand and recognize the

unique perspective a trial court brings to its sentencing decisions.” Stewart v. State, 866
N.E.2d 858, 866 (Ind. Ct. App. 2007). A defendant bears the burden of persuading the

appellate court that his or her sentence has met the inappropriateness standard of review.

Anglemyer v. State, 868 N.E.2d 482, 494 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218

(2007).

       To assess the appropriateness of the sentence, we look first to the statutory range

established for the classes of the offenses. Here the offenses are Class A misdemeanors,

for which the maximum sentence is one year, and Class B misdemeanors, for which the

maximum sentence is 180 days. Ind. Code §§ 35-50-3-2 (1977), 35-50-3-3 (1977).

Begeman was sentenced to one year on each of the two Class A misdemeanors and 180

days on each of the two Class B misdemeanors, with all of the sentences to be served

concurrently.

                                             3
       Next, we look to the nature of the offenses and the character of the offender. The

nature of the current offenses is that Begeman was intoxicated. Her lack of self-control,

presumably due to her intoxication, resulted in her disturbing area residents at an early

hour, injuring a friend, and resisting the police.

       With regard to the character of the offender, these charges disclose Begeman’s

propensity for violence, even toward her friends, as well as her disrespect for lawful

authority. In addition, Begeman exercised extremely poor judgment and character by

becoming intoxicated and committing these offenses a mere four hours after she had been

released from jail on other charges. The materials on appeal do not reveal Begeman’s

precise criminal history, but she admits to being released from jail just four hours prior to

this arrest. See Tr. pp. 10-11. At the sentencing hearing, both the judge and Begeman

referred to her criminal history, and the judge specifically indicated that with regard to

Begeman’s previous conviction he had sentenced her to only half of the maximum

sentence even though the State had requested the maximum. The judge further told

Begeman, “But you also don’t stay out of trouble. . . . [M]a’am you need to realize that if

you get in trouble in this county your track record is so bad the consequences are severe.”

Id. at 13.

        Although Begeman pleaded guilty to these charges, it appears to have been a

pragmatic decision rather than an acceptance of responsibility. See Wells v. State, 836
N.E.2d 475, 479 (Ind. Ct. App. 2005) (guilty plea does not rise to level of significant

mitigation where evidence against defendant is such that decision to plead guilty is

                                               4
merely pragmatic one), trans. denied. Moreover, the trial court stated it had already

shown her leniency by not giving her the maximum sentence when she pleaded guilty to

her previous charges. Tr. p. 12.

       Additionally, Begeman suggests that her “medical condition” and “need for

medical treatment” should be considered. The medical issue she is apparently referring

to is treatment for a broken jaw she sustained in a car accident. She indicated to the court

that there is metal in her mouth that is overdue to be removed. However, Begeman had a

chance at the time she committed these charges – having been released from jail only

four hours earlier – to use this opportunity of freedom to take care of things in her life she

had neglected, such as medical care, and she chose instead to become intoxicated and

cause problems in her community. This, again, shows poor decision-making on her part.

       Finally, Begeman asserts that her need for substance abuse treatment should be

taken into account. It is apparent from her statements at the sentencing hearing that she

has known for some time that she has a substance abuse problem but has done nothing to

attempt to treat it until her arrest for the instant offenses. The judge noted his skepticism

when he stated, “You understand that my acceptance of your conversion to this position

since it’s less than twenty-four hours old, you really can’t convince me to send you out

on probation ma’am. It just . . . isn’t supported.” Id. In support of his decision, the

judge noted that Begeman “couldn’t go four hours” without drinking and getting into

trouble.   Id. It appears that Begeman could have previously obtained help for her



                                              5
substance abuse issues and re-directed her life path; however, she chose not to and

instead continued her pattern of substance abuse and criminal behavior.

       Begeman has not carried her burden of persuading this Court that her sentence has

met the inappropriateness standard of review. See Anglemyer, 868 N.E.2d at 494. We do

not find her sentence to be inappropriate in light of the nature of the offenses and her

character.

                                    CONCLUSION

       Based upon the foregoing, we conclude that Begeman’s sentence is not

inappropriate.

       Affirmed.

MAY, J., and VAIDIK, J., concur.




                                            6